DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of species 2 drawn to FIGS. 1B, 13A, 13B, 14, 15A, 15B, 16, 17, 18A, 18B, and 19 in the reply filed on 6/9/2022 is acknowledged. Claims 1, 3-6, and 21-34 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 9744087 B2), herein referred to as Jackson.
Regarding claim 1, Jackson discloses a person support apparatus comprising: a base frame (head end bases 400, foot end base 406, and elongated center beam 320); a longitudinal frame (patient support structure 301) coupled to the base frame and extending in a longitudinal direction; and a support deck (upper body slide mechanism 475 and hip pads 362) supported on the longitudinal frame, wherein the support deck is adjustable from a planar configuration to a concave configuration or a convex configuration (see FIGS. 11 and 12).
Regarding claim 3, Jackson discloses a primary support frame supported by the base frame (head end lift column 402 and foot end lift column 408), wherein the primary support frame extends upward in a vertical direction from the base frame and supports the longitudinal frame (see FIGS. 1, 2, 11, and 12).
Regarding claim 4, Jackson discloses the primary support frame comprises: a head column that extends upward in the vertical direction from a head portion of the base frame (head end lift column 402); and a foot column that extends upward in the vertical direction from a foot portion of the base frame (foot end lift column 408), wherein the head column is spaced apart from the foot column (see FIGS. 1, 2, 11, and 12).
Regarding claim 5, Jackson discloses the head column is actuable to raise and lower the head column in the vertical direction with respect to the base frame; and the foot column is actuable to raise and lower the foot column in the vertical direction with respect to the base frame (see Col. 11, lines 24-33, head end lift column 402 and foot end lift column 408 comprise telescoped sections for raising and lowering end support assemblies 316 and 318).
Regarding claim 6, Jackson discloses a column actuator coupled to at least one of the head column and the foot column (head end lift motor 549 and foot end primary lift motor 551 and foot end secondary lift motor 553).
Claims 25, 26, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al. (US 6859967 B2), herein referred to as Harrison.
Regarding claim 25, Harrison discloses a person support apparatus comprising: a base frame (overlay mattress can be used in combination with any support device such as a surgical and/or procedure table, see Col 3, lines 12-18); a plurality of bladders supported by the base frame (lifting cells 102-146); a fluid source coupled to each one of the plurality of bladders (inlet lines 660); and an electronic controller (controller 710) communicatively coupled to the fluid source (communication means 750), wherein the electronic controller comprises a processor and a non-transitory memory storing computer readable and executable instructions (see Col. 9, line 60 through Col. 10, line 12, controller may include a microprocessor, microcomputer, or programmable digital processor with associated software and hardware known in the art to comprise the claimed non-transitory memory storing computer readable and executable instructions) which, when executed by the processor, cause the processor to: receive one or more inputs corresponding to at least one of a desired subject positioning and a desired pressure to be placed on at least a portion of a subject's body, determine a pressure for each of the plurality of bladders that corresponds to the received one or more inputs, and direct a fluid from the fluid source to be added to or removed from each one of the plurality of bladders based upon the determined pressure (see Col. 10, lines 28-57, pressure sensors 670 transmit signals to the controller 710 for selectively controlling the pressure within the bladders).
Regarding claim 26, Harrison discloses the plurality of bladders are arranged in a grid configuration (see FIG. 9, one particular configuration providing lifting cells across the length and width of the mattress).
Regarding claim 28, Harrison discloses each one of the plurality of bladders comprises a pressure sensor that is communicatively coupled to the electronic controller (pressure sensors 670 coupled to each of the lift cells, see FIG. 7).
Regarding claim 29, Harrison discloses wherein the non-transitory memory further stores computer readable and executable instructions which, when executed by the processor, cause the processor to: receive one or more pressure inputs from the pressure sensor; and determine a pressure of a bladder corresponding to the pressure sensor (controller 710, which may include a microprocessor, microcomputer or programmable digital processor, receives pressure sensor signals from pressure sensors 670, where the controller further opens and closes inlet valves and exhaust valve thereby controlling the fluid pressure within each of the lift cells, see Col. 10, lines 28-39).
Regarding claim 30, Harrison discloses a manifold (manifold 625) fluidly coupled between the fluid source and each one of the plurality of bladders (inlet lines 660 deliver air from manifold to lift cells); and a plurality of valves (valve assemblies 640) fluidly coupled between the manifold and a corresponding one of the plurality of bladders (see FIG. 6), wherein the plurality of valves are communicatively coupled to the electronic controller (see FIG. 7, controller 710 connected to valve assemblies 640).
Regarding claim 31, Harrison discloses wherein the non-transitory memory further stores computer readable and executable instructions which, when executed by the processor, cause the processor to transmit one or more signals to each one of the plurality of valves that causes each one of the plurality of valves to open or close. Examiner notes that Harrison discloses controller 710 used to control the opening and closing of valves according to input signals from pressure sensors (see Col. 10, lines 28-39) which may include a microprocessor, microcomputer or programmable digital processor associated with a control program implemented in hardware suggesting the controller system comprises the claimed computer readable and executable instructions claimed.
Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaton et al. (US 20130239331 A1), herein referred to as Eaton.
Regarding claim 33, Eaton discloses a person support apparatus comprising: a base frame (transport bed or table 30); and a plurality of bladders (fluid fillable cells 106 and 108) arranged in a layered configuration and supported by the base frame (see FIG. 10), wherein a fluid pressure of each one of the plurality of bladders is adjustable (cells can be sequentially inflated with different pressures, see paragraph [0068]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, in view of Eaton.
Regarding claim 21, Jackson does not explicitly disclose the support deck comprises a plurality of bladders arranged in a layered configuration; and a pressure of each one of the plurality of bladders is individually adjustable. Eaton, however, discloses an inflation support system for MR guided HIFU including carrier 70, and further comprising an inflatable bed 102 made up of a plurality of fluid fillable cells 106 and 108 layered on top of cells 106 that are individually adjustable (see paragraph [0082]) for the purpose of accommodating an occupant providing different pressures, it should further be noted that Eaton discloses additional embodiments showing different configurations of the fluid fillable cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jackson with the individually adjustable inflatable cells as taught by Eaton in order to facilitate occupants of different sizes and shapes.
Regarding claim 22, Jackson (in view of Eaton) teaches each one of the plurality of bladders comprises a pressure sensor (Eaton, see paragraph [0087], sensors can be applied to the table, support device, inflatable element, or elsewhere in the machine in order to individually adjust the pressure of the plurality of fluid fillable cells).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, in view of Eaton, and further in view of Harrison. 
Regarding claim 23, Jackson (in view of Eaton) teaches a pump (pump 62) fluidly coupled to the manifold, but does not explicitly teach a manifold fluidly coupled to each one of the plurality of bladders; and a fluid supply fluidly coupled to the pump, wherein the pump directs fluid from the fluid supply to the manifold for distribution to each one of the plurality of bladders. Harrison, however, discloses an overlay mattress comprising a plurality of selectively inflatable bladders 102-146 individually connected to inlet lines 660 further connecting to manifold 625 which selectively distributes air to each of the bladders via inlet valve assemblies 640 and using a fluid source 600 where said fluid source could be a tank of compressed air, or an air compressor or pump or some combination of the foregoing (see Col. 8, lines 34-52) for the purpose of selectively controlling the air flow going into the system of bladders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jackson with the manifold, air supply source, and inlet valves as taught by Harrison in order to facilitate air flow into each of the bladders to accommodate a user thereon.
Regarding claim 24, Jackson (in view of Eaton and further in view of Harrison) teaches a plurality of valves wherein each one of the plurality of valves is fluidly coupled between the manifold and a corresponding one of the plurality of bladders such that each one of the plurality of valves controls a flow of fluid between the manifold and each one of the plurality of bladders (see Harrison, inlet valve assemblies 640 control airflow into bladders, see FIG. 6).
Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, in view of Eaton.
Regarding claim 27, Harrison does not explicitly disclose the plurality of bladders are arranged in a layered configuration. Eaton, however, discloses an inflation support system for MR guided HIFU including carrier 70, and further comprising an inflatable bed 102 made up of a plurality of fluid fillable cells 106 and 108 layered on top of cells 106 that are individually adjustable (see paragraph [0082]) for the purpose of accommodating an occupant providing different pressures, it should further be noted that Eaton discloses additional embodiments showing different configurations of the fluid fillable cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Harrison with the layered inflatable cells as taught by Eaton in order to provide additional height for support. 
Regarding claim 34, Eaton does not explicitly disclose a manifold fluidly coupled to each one of the plurality of bladders; a plurality of valves, each one of the plurality of valves fluidly coupled between the manifold and a corresponding one of the plurality of bladders; a pump fluidly coupled to the manifold; a fluid supply fluidly coupled to the pump; and an electronic controller communicatively coupled to each of the plurality of valves and the pump, wherein the electronic controller directs at least one of the plurality of valves and the pump to adjust the fluid pressure in each one of the plurality of bladders. Harrison, however, discloses an overlay mattress comprising a plurality of selectively inflatable bladders 102-146 individually connected to inlet lines 660 further connecting to manifold 625 which selectively distributes air to each of the bladders via inlet valve assemblies 640 and using a fluid source 600 where said fluid source could be a tank of compressed air, or an air compressor or pump or some combination of the foregoing (see Col. 8, lines 34-52) for the purpose of selectively controlling the air flow going into the system of bladders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jackson with the manifold, air supply source, and inlet valves as taught by Harrison in order to facilitate air flow into each of the bladders to accommodate a user thereon. Examiner notes that Harrison can further be relied upon to teach an electronic controller (controller 710) that is programmable and can selectively control a plurality of air valves (valve assemblies 640) and pump (fluid supply source 600) to direct the flow of air into and out of each of the lift cells.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison, in view of Carrano (US 20090000614 A1), herein referred to as Carrano.
Regarding claim 32, Harrison does not explicitly disclose further comprising a user interface, wherein the non-transitory memory stores computer readable and executable instructions which, when executed by the processor, cause the processor to direct the user interface to provide a pressure map indicating an amount of pressure placed on the subject's body by one or more of the plurality of bladders. Carrano, however, discloses an inflatable pad for medical systems comprising a plurality of inflatable chambers 630a and further comprises an interface 660 connected to a controller 650 configured to control the inflation and deflation of the pad system 602 and provide a predefined treatment coordinate system (see paragraph [0025]), where said interface can further provide a pressure map 662 of the patient using data from the pressure sensor 604 for the purpose of providing a visual identifier of the pressure placed on the body of a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Harrison with the interface for displaying a pressure map as taught by Carrano in order to provide a visual representation of the pressure exerted on the body of an occupant. Examiner further notes that Carrano teaches an interaction box 668 for a user to select settings as determined by the system, adjust the settings determined by the system, and/or store the settings which suggests that the system is further provided with memory to execute the desired commands and settings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient repositioning supports relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Jackson, Eaton, Harrison, and Carrano.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/28/2022